Citation Nr: 1133790	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to April 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing has been associated with the claims folder.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing in his right ear has not deteriorated to the point to be considered disabling for VA compensation purposes.  

2.  There is no competent evidence of a nexus between the Veteran's current left ear hearing loss and his in-service noise exposure, and there is no credible evidence that the Veteran suffered from hearing loss until many years after his active service.

3.  There is no competent evidence of a nexus between the Veteran's current tinnitus and his in-service noise exposure, and there is no credible evidence that the Veteran suffered from tinnitus until many years after his active service. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Certain disabilities are presumed to be service connected if evidence of the disease manifests itself to a compensable degree within one year of the end of the Veteran's service; bilateral hearing loss is one of the chronic conditions subject to this presumption.  38 C.F.R. §§ 3.307, 3.309(a).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Each of the Veteran's claims for service connection is evaluated separately below.

Bilateral Hearing Loss 

The Veteran seeks service connection for bilateral hearing loss, a condition which he contends is causally related to his active service.  For the reasons that follow, his claim must be denied.

As noted above, the first element of the service connection framework requires evidence that a claimant currently suffers from a disability.  For VA compensation purposes, hearing loss is considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.
38 C.F.R. § 3.385.  

The Veteran underwent a VA audio examination in April 2008.  In the authorized audiological evaluation performed at that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
35
LEFT
10
10
10
25
25

Speech audiometry testing revealed speech recognition ability scores of 98 percent in the right ear and 94 percent in the left.  

There is no other medical evidence of record for consideration.  Though a November 2007 VA audiology consult noted that the Veteran had bilateral mild high frequency sensorineural hearing loss with excellent word recognition scores, as it did not include the specific scores for the Veteran's audiometric testing, it is not of probative value here.  

Given the results of the April 2008 examination, the Board concedes that the Veteran suffers from a hearing disability in his left ear (as his speech recognition score of 94 percent meets the criteria of § 3.385), but finds that the Veteran's right ear hearing loss has not deteriorated to the point to be considered a disability for VA purposes.  As shown in the chart above, none of the Veteran's auditory thresholds from 500 to 4,000 Hertz is 40 decibels or greater, he does not have three thresholds of 26 decibels or greater, and his speech recognition score is above 94.  

Service connection may still be established for hearing loss in the Veteran's left ear, however, provided that he meets the other two elements for service connection.  With respect to the second element, the Board also concedes that the Veteran would have been exposed to noise during his active service.  The Veteran's DD-214 reflects both that he served as a Field Radio Operator and that he served in the Republic of Vietnam.  In his December 2007 claim, the Veteran stated that he was subjected to noise from weapons fire, aircraft engines, and the radio.  The Board finds the Veteran's account to be credible, and it concedes that the Veteran would have been exposed to noise during his active service.

The Veteran's claim fails, however, because there is no competent evidence that his left ear hearing loss is causally related to his active service.  Again, the Veteran underwent a VA examination in April 2008.  At that time, the examiner concluded that he could not determine whether such a causal relationship existed without resorting to mere speculation.  He noted that though the Veteran was exposed to noise during active duty, his current thresholds "are essentially within age norms for presbycusis," which is the "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age."  Godfrey v. Brown, 8 Vet. App. 113, 120 - 21 (1995).  The examiner noted that the Veteran had numerous other possible explanations for his left ear hearing loss, including aging, recreational and occupational noise exposure, a recent ear virus, and negative middle ear pressure.  Given these various possible explanations, the examiner concluded that he could not allocate a portion of the Veteran's current hearing loss to his military acoustic trauma instead of to the other possible explanations without resort to mere speculation.  

The Board is cognizant of the Court of Appeals for Veterans Claims' recent guidance regarding speculative medical opinions from Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Court wrote that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  Here, as highlighted above, the examiner has explained specifically why he is not able to offer an opinion as to the etiology of the Veteran's left ear hearing loss, noting that there are a number of possible factors that could have contributed to his disability.  The Board finds his explanation to be sufficient, and concludes that the opinion is adequate for rating purposes.  

The only other evidence in the claims file that attempts to provide a causal link between the Veteran's current disability and his in-service noise exposure is the Veteran's statements themselves.  The Veteran offered his opinion that, because he felt he had no significant noise exposure following his active service, his hearing loss could only be related to his in-service noise exposure.  

The Board recognizes the sincerity of the argument advanced by the Veteran that his hearing loss is service related.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Hearing loss, however, requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  To the extent that the Veteran speaks to the diagnosis and causation of his left ear hearing loss, the Board finds that he is not competent to do so and will not consider his testimony for these purposes.  See Espiritu, 2 Vet. App. at 494-95.

Also, in making its decision, the Board may consider the length of the period following service where the Veteran did not report the symptoms being complained of in the present issue.  Maxson v. Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  Here, the earliest existing evidence of the Veteran's complaining of or seeking treatment for his bilateral hearing loss comes from a November 2007 VA audiology note, more than forty years after his separation from the Marines.  The Board finds this more than four decade lag to be at least suggestive of the fact that his current hearing loss is not related to his active service.  This 40 year lag also precludes the award of service connection on a presumptive basis, as there is no evidence that the Veteran's hearing declined to a compensable rate within one year of service.  

Having determined that the Veteran is not entitled to service connection under the above framework, the Board shall also consider whether he meets the criteria under a continuity of symptomatology framework.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b)); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Under this framework, the Veteran's claim fails because there is no evidence of post-service continuity of symptomatology for his left ear hearing loss.  Though in his December 2007 claim the Veteran stated that he suffered from hearing loss during his active service and continuously thereafter, his claim is belied by the record.  Specifically, during the mid-1990s, the Veteran sought service connection for various conditions which he contended were related to his in-service herbicide exposure (service connection was granted for chronic sinusitis but denied for his other claims).  In conjunction with these claims, the Veteran underwent examinations in August 1994 and September 1995.  In neither examination did the Veteran state that he was suffering from tinnitus or hearing loss, and each examination found the Veteran's ears and hearing to be within normal limits.  The Board thus finds the Veteran's statement that he has suffered from left ear hearing loss since service not to be credible; there is thus no evidence supporting a finding of continuity of symptomatology.  

In summary, the Board finds that the Veteran's right ear hearing loss has not deteriorated to a point to be considered disabling for VA purposes.  Further, the Board finds that the Veteran did not suffer from left ear hearing loss in service or for many years thereafter, and that there is no competent evidence linking his left ear hearing loss to his active service.  Accordingly, the Board concludes that the criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385.  

Tinnitus

The Veteran also seeks service connection for tinnitus, similarly contending that it is due to his in-service noise exposure.  This claim must also be denied.  

The Board acknowledges that the Veteran currently suffers from tinnitus.  In the Veteran's April 2008 VA examination, the Veteran stated that he suffered from bilateral, recurrent tinnitus, and that this tinnitus had its onset in service. 

Also, the Board once again concedes (for the same reasons listed above) that the Veteran would have been exposed to noise during his active service.  

As with his claim for hearing loss, the Veteran's claim fails because there is no competent and credible evidence that the Veteran's tinnitus is related to his active duty service.  The examiner from the Veteran's April 2008 VA examination concluded that he could not opine as to the etiology of the Veteran's tinnitus without resorting to mere speculation.  He highlighted the same issues as with the Veteran's claim for hearing loss, including the Veteran's age, his history of recreational and occupational noise exposure, his negative middle ear pressure, and his history of recent ear infections.  For all these reasons, the examiner determined that it would be speculative to try to assign a particular etiology (including the Veteran's active service) to the Veteran's tinnitus.  

The Veteran did state that he believes his tinnitus is related to his active service.  As with hearing loss, however, the determination of etiology for tinnitus requires medical expertise and is not susceptible to lay opinions on etiology.  His statement thus shall not be considered for this purpose.  Espiritu, 2 Vet. App. at 494-95.

Similarly, the Veteran's disability need not be service connected on a continuity of symptomatology basis.  The Veteran has stated that, though his tinnitus is recurrent and not constant, he has suffered from this condition continuously since service.  

If the Board found this statement to be credible, then it could support a finding of continuity of symptomatology.  For two reasons, however, the Board does not find the Veteran's report of suffering from tinnitus continuously since service to be credible.  First, the Board notes that the Veteran's service treatment records are silent for any complaints of or treatment for tinnitus.  Indeed, the Veteran's March 1967 separation examination did not report that he was then suffering from tinnitus.  Second, in the Veteran's aforementioned August 1994 and September 1995 examinations, he did not state that he was suffering from tinnitus, and his examiners did not conclude that he was suffering from this condition.  Given these facts, the Board finds that the Veteran's statement that he has suffered from tinnitus continually since service is not credible.  As there is no other evidence supporting a finding of continuity of symptomatology, service connection on this basis is not warranted.  

In summary, the Board finds that the Veteran did not suffer from tinnitus in service or for many years thereafter, and that there is no competent evidence of record indicating a nexus between his current condition and his active service.  Accordingly, the Board concludes that the criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.

Duties to Notify and to Assist  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2008 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  VA sought any records of the Veteran's in care of the Social Security Administration, but that agency responded in May 2009 that it had no records of the Veteran's.  

The Veteran was afforded a VA compensation and pension examination germane to his claims in April 2008.  In his March 2011 Travel Board hearing, the Veteran's representative argued that, given the passage of time, the Veteran should undergo a second VA audio examination.  

For two reasons, the representative's request shall be denied.  First, the Board notes that the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  Instead, a reexamination is required when "evidence indicates there has been a material change in a disability or that the current rating may be incorrect."  38 C.F.R. § 3.327(a) (2010).  This regulation clearly contemplates the submission of "evidence" as the prerequisite for a reexamination and such a reading is consistent with the Court of Appeals for Veterans Claims' jurisprudence on this issue.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA was required to provide a new examination only after the claimant submitted evaluations from his rehabilitation counselor regarding his mental condition).

Here, however, there is no evidence that the Veteran's disability has increased in severity since the time of his previous examination.  The Veteran himself has made no statements regarding the current level of severity of his disability, nor has he stated that his hearing has further deteriorated.  There is also no medical evidence showing increased complaints of or treatment for the Veteran's bilateral hearing loss or tinnitus.  Absent this evidence, the Board need not remand the Veteran's claim for a reexamination.

More importantly, only the Veteran's claim for service connection for hearing loss in his right ear is being denied for lack of a current disability; the Board has conceded that the Veteran currently suffers from left ear hearing loss and from tinnitus.  Instead, these claims are being denied because there is no competent evidence of a nexus between the Veteran's hearing loss and tinnitus and his active service.  Unlike the questions of whether the Veteran suffers from a current disability or whether an increased rating is appropriate (in which cases the passage of time could allow for further deterioration of a condition), the question of whether there exists a causal connection between the Veteran's claimed disabilities and his active service is not affected by any time lapse since the previous examination.  Accordingly, despite the representative's request, the Board shall not remand the Veteran's claim for a new examination with respect to his claims for service connection for hearing loss and tinnitus.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



REMAND

The Veteran also seeks service connection for PTSD, a condition which he contends is related to his in-service combat exposure.  For the reasons that follow, his claim must be remanded.  

Service connection for PTSD requires medical evidence of a PTSD diagnosis, a link established by medical evidence between the Veteran's symptoms and an in-service stressor, and credible supporting evidence that the claimed stressor occurred.  38 C.F.R. § 3.304(f) (2010).  

Heretofore, the RO has denied the Veteran's claim because it found the most probative medical evidence of record did not show a diagnosis of PTSD.  Specifically, the RO cited the results of an April 2008 VA PTSD examination.  The examiner from that examination concluded that the Veteran was not suffering from PTSD or any other mental disorder.  The examiner stated that the results of the Veteran's psychiatric testing did not support any diagnosis.  The examiner stated that the Veteran suffered only from mild or transient symptoms not meeting a mental disorder diagnosis.  The RO granted this examination greater probative value than the Veteran's VA treatment records, as such records do show that the Veteran has been diagnosed as suffering from PTSD.  

When there is an apparent difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In weighing the credibility here, the Board can find no reason to simply dismiss the findings of the Veteran's VA psychiatrist.  Though the results of the Veteran's VA examination certainly have greater indicia of reliability, to rely on this examination instead of the VA treatment records would require a much more detailed analysis than what the RO has undertaken.

Given the difference of opinion, the Board believes it prudent to remand the Veteran's claim in order that he may undergo a new VA examination.  

Further, during the pendency of the Veteran's claim, VA amended the regulations governing service connection for PTSD.  Specifically, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:
If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.
38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).

Neither the Board nor the RO have determined whether the Veteran engaged in combat and is thus entitled to the combat presumption.  See 38 C.F.R. § 3.304(f)(2) (if the Veteran engaged in combat with the enemy and his claimed stressor relates to that combat, then in the absence of clear and convincing evidence to the contrary, his lay statement regarding his stressors shall be accepted).  Rather than doing such an analysis here, the Board notes that the Veteran's stressors include being shot at while evacuating soldiers injured by a lightning strike.  As this meets the definition of "fear of hostile military activity," on remand, the examiner will be asked to determine both if the Veteran is currently suffering from PTSD, and if so, whether it relates to this claimed stressor.  



Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records from June 2009 and thereafter should be obtained and associated with the claims file.  

2.  The Veteran should be scheduled for a VA PTSD examination.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner should note that the claims file was reviewed in connection with the examination.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment upon whether the Veteran's claimed in-service stressors are adequate to support the diagnosis and whether the Veteran's symptoms are related to the claimed stressors.

If the examiner determines that a PTSD diagnosis is not appropriate, he is asked to explain in detail why not.  He is further asked to opine, to the best of his ability, as to why his diagnosis is more appropriate than that of the Veteran's VA treatment providers who have diagnosed him as suffering from PTSD.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.  

4.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


